*589The Supreme Court providently exercised its discretion in denying that branch of the appellants’ motion which was to dismiss the complaint pursuant to CPLR 3126 (3), since there was no clear showing that the plaintiffs failure to comply with the appellants’ discovery demand was willful and contumacious (see CPLR 3126; ACME ANC Corp. v Read, 55 AD3d 854, 855 [2008]; Myung Sum, Suh v Jung Ja Kim, 51 AD3d 883 [2008]; Manko v Lenox Hill Hosp., 44 AD3d 1014 [2007]; Resnick v Schwarzkopf, 41 AD3d 573 [2007]). The plaintiff substantially, albeit tardily, complied with the discovery demand (see Mironer v City of New York, 79 AD3d 1106, 1108 [2010]; ACME ANC Corp. v Read, 55 AD3d at 855; Resnick v Schwarzkopf, 41 AD3d 573 [2007]). Rivera, J.P., Angiolillo, Eng, Chambers and Sgroi, JJ., concur.